                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JAMES CURTIS,

                          Plaintiff,

             v.                                      Case No. 18-CV-1822

LISA SCHWARTZ, et al.,

                          Defendants.


 DECISION AND ORDER GRANTING THE DEFENDANTS’ MOTION FOR
                   SUMMARY JUDGMENT


      Plaintiff James Curtis, who is representing himself, initiated a lawsuit under

42 U.S.C. § 1983 alleging that the defendants violated his constitutional rights while

he was on probation. The court screened the second amended complaint and allowed

Curtis to proceed against defendants Lisa Schwartz (Senior Probation and Parole

Agent) and Debbie Adams (Community Corrections Agent) on a retaliation claim and

against Jennifer Arndt (Corrections Field Supervisor), Lisa Yeates (Department of

Corrections Regional Chief), Lance Wiersma (Administrator with the Division of

Community Corrections), and Cathy Jess (Secretary of the Department of Corrections

from June 11, 2018 to January 7, 2019) for failing to intervene to stop the retaliatory

behavior. The defendants moved for summary judgment, and that motion is ready for

the court’s decision.




       Case 2:18-cv-01822-WED Filed 08/19/20 Page 1 of 15 Document 64
1. Relevant Facts

       During the period that is relevant to this lawsuit Curits was on probation and subject to

the supervision of the Wisconsin Department of Corrections, Division of Community

Corrections (DCC). He had been convicted of bail jumping in Kenosha County Circuit

Court in 2017 (ECF No. 38, ¶ 8) and a third offense of driving under the influence in

Illinois (ECF No. 38, ¶ 29). Wisconsin DCC agreed to supervise Curtis while he was on

probation for his Illinois conviction, in conjunction with his supervision for the Kenosha

bail jumping conviction. (ECF No. 38, ¶¶ 29-31.) Because Curtis was on probation for a

third drunk driving offense, DCC policies (commonly referred to as ACT 100 in reference

to 2009 Wis. Act 100, an act that amended Wisconsin’s drunk driving laws), Curtis was

prohibited from consuming alcohol and required to submit to alcohol monitoring. (ECF

No. 38, ¶¶ 31, 36.)

       SoberLink is one of the tools the DCC uses to supervise offenders to determine if

an offender has consumed alcohol. (ECF No. 38, ¶ 14.) It is a device that indicates the

amount of alcohol in an individual’s system. (ECF No. 38, ¶ 11.) It is a remote breathalyzer

and alcohol monitoring system that uses facial recognition and GPS technology. (ECF No.

38, ¶ 11.) It transmits blood alcohol concentration (BAC) results wirelessly to a

monitoring center. (ECF No. 38, ¶ 11) SoberLink will also indicate if a required test is

missed. (ECF No. 38, ¶ 12.) If SoberLink indicates a positive result for alcohol, the

offender must complete follow up tests to prove sobriety. (ECF No. 38, ¶ 13.)
                                               2



        Case 2:18-cv-01822-WED Filed 08/19/20 Page 2 of 15 Document 64
          Because Curtis was subject to alcohol monitoring, he was transferred from Agent

Poulson to Agent Schwartz, who had been specially trained to supervise such offenders.

(ECF No. 38, ¶ 32.) Transferring to a new agent also meant that Curtis was transferred to

a new office. (ECF No. 38, ¶ 39.) Although he lived only a few blocks from the new office,

Curtis was unhappy with the transfer. (ECF No. 38, ¶¶ 39-40.) When he first met with

Schwartz, Curtis complained about the transfer and the requirement that he comply with

SoberLink. He told her that he would be filing a grievance about the changes. (ECF Nos.

38, ¶ 40; 40-3 at 15.) Curtis filed such a grievance on September 19, 2018. (ECF No. 38,

¶ 116.)

          On September 3, 2018, Curtis failed the SoberLink test that he took at 4:04 p.m.

with a BAC of .039. (ECF No. 38, ¶ 41.) Having failed the test, Curtis was required to

retake the test every 15 minutes for an hour. (ECF No. 38, ¶ 42.) He did not. (ECF No. 38,

¶ 42.) When he finally took another test shortly before 7:00 p.m., his BAC was .009. (ECF

No. 38, ¶ 49.) By the next test at 9:00 p.m., SoberLink did not detect any alcohol. (ECF No.

38, ¶ 44.)

          When Schwartz discussed the tests with Curtis, he denied consuming alcohol and

said he uses ethanol at work and had cleaned his face with alcohol wipes. (ECF No. 38,

¶ 47.) Schwartz gave him a verbal warning for the violation and reminded him not to use

any product that contains alcohol, including alcohol wipes. (ECF No. 38, ¶¶ 36, 49.)


                                              3



          Case 2:18-cv-01822-WED Filed 08/19/20 Page 3 of 15 Document 64
       On September 8, 2018, Curtis missed a required 4:00 p.m. SoberLink test. (ECF No.

38, ¶ 50.) When he took the test about 40 minutes late, his BAC was .028. (ECF No. 38,

¶ 50.) Sixteen minutes later his BAC was .027. (ECF No. 38, ¶ 51.) Curtis failed to take the

next four required tests. (ECF No. 38, ¶ 52.) He again denied drinking and asserted that

the positive test was because he spilled paint thinner on himself and a barber sprayed

something on him when he had his hair cut. (ECF No. 38, ¶¶ 53-54.) A warrant was issued

for his arrest the same day. (ECF No. 38, ¶ 57.)

       Schwartz did not learn of Curtis’s failed tests until September 10, 2018. (ECF No.

38, ¶ 58.) She did not find his explanation credible (ECF No. 38, ¶ 55), and Curtis was

detained for three days for violating his probation (ECF No. 38, ¶ 60). When he was

released from jail, Curtis was transferred to Adams for supervision. (ECF No. 38, ¶ 64.)

But after their first meeting, at which Adams reminded Curtis of the requirements of

SoberLink testing and the prohibition on using any products that contain alcohol, Curtis

was transferred back to Schwartz. (ECF No. 38, ¶ 70.)

       Curtis was late taking a SoberLink test on September 23, 2018 (ECF No. 38, ¶ 71),

and on September 25 he submitted a test that was positive, with a BAC of .032. (ECF No.

38, ¶ 72.) Schwartz called Curtis and reminded him to re-test four times, every fifteen

minutes. (ECF No. 38, ¶ 73.) His next four tests were all positive, with the BAC decreasing

slightly over time. (ECF No. 38, ¶¶ 74-76.)


                                              4



        Case 2:18-cv-01822-WED Filed 08/19/20 Page 4 of 15 Document 64
       Curtis denied drinking on September 25 and said that he had used hand sanitizer.

(ECF No. 38, ¶ 79.) Schwartz concluded that Curtis’s test results were not consistent with

having used hand sanitizer, and Curtis was ordered to serve a 41-day sanction at the

Kenosha County Jail. (ECF No. 38, ¶ 83.) Curtis filed a grievance about this on September

27. (ECF No. 38, ¶ 118.) He filed another grievance on October 4 in which he complained

about SoberLink and being placed in custody. (ECF No. 38, ¶ 119.) Four days later, on

October 8, 2018, Curtis wrote a letter directed to the Corrections Secretary and DCC

Administrator in which he alleged that Schwartz was retaliating against him. (ECF No.

38, ¶¶ 120-21.)

       When Curtis was eventually released from jail on November 13, 2018, following

the probation sanction and an unrelated matter in Racine County, he was instructed to

report to the probation office that morning. (ECF No. 38, ¶ 90.) He did not report until

5:00 p.m., and when he did his BAC was 0.15. (ECF No. 38, ¶ 91.)

       Curtis’s complaints were rejected in a letter dated November 13. (ECF No. 38,

¶ 124.) On November 16 and 23, Curtis was late or failed to take SoberLink tests. (ECF

No. 38, ¶¶ 95-97.) On November 26, he tested positive for alcohol and failed to retest

every fifteen minutes thereafter. (ECF No. 38, ¶ ¶ 99, 103.) Curtis blamed the positive test

on having used mouthwash. (ECF No. 38, ¶ 101.) Schwartz did not find his explanation




                                             5



        Case 2:18-cv-01822-WED Filed 08/19/20 Page 5 of 15 Document 64
credible. (ECF No. 38, ¶ 102.) A warrant was issued, and Curtis was arrested. (ECF No.

38, ¶ 105.) He admitted to certain violations. (ECF No. 38, ¶ 109.)

       While Curtis was in jail Schwartz presented him with an Alternative to Revocation

(ATR), which she explained was the only way he could get out of jail. (ECF No. 38, ¶ 113.)

Curtis signed the ATR agreement but soon tried to withdraw his agreement, claiming he

signed under duress. (ECF No. 38, ¶¶ 108, 133.) On December 1, Curtis appealed the

rejection of his complaints. (ECF No. 38, ¶ 128.) On December 20, Curtis wrote to

Secretary Jess regarding his complaints with Schwartz and SoberLink. (ECF No. 38,

¶ 135.) Curtis also wrote to Wiersma on December 22 to complain about SoberLink and

to claim that Schwartz was retaliating against him for his complaints. (ECF No. 38, ¶ 138.)

Wiersma responded to Curtis’s appeal and letters on January 4, 9, and 18, 2019,

concluding that his case had been handled appropriately. (ECF No. 38, ¶¶ 141-44.)

       Curtis was subsequently released from jail and placed in an inpatient treatment

program. (ECF No. 38, ¶ 113.) He completed the program but failed to comply with

aftercare, in violation of the ATR. (ECF No. 38, ¶ 114.)

2. Summary Judgment Standard

       Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986); Ames v. Home Depot U.S.A., Inc., 629

                                             6



        Case 2:18-cv-01822-WED Filed 08/19/20 Page 6 of 15 Document 64
F.3d 665, 668 (7th Cir. 2011). When considering a motion for summary judgment, the

court takes evidence in the light most favorable to the non-moving party and must

grant the motion if no reasonable juror could find for that party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 255 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” Anderson, 477

U.S. at 248. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed must

support the assertion by:

           (A) citing to particular parts of materials in the record, including
           depositions, documents, electronically stored information, affidavits
           or declarations, stipulations (including those made for purposes of
           the motion only), admissions, interrogatory answers, or other
           materials; or

           (B) showing that the materials cited do not establish the absence or
           presence of a genuine dispute, or that an adverse party cannot
           produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1)(A)-(B). “An affidavit or declaration used to support or oppose

a motion must be made on personal knowledge, set out facts that would be admissible

in evidence, and show that the affiant or declarant is competent to testify on the

matters stated.” Fed. R. Civ. P. 56(c)(4).

3. Analysis

      The court allowed Curtis to proceed on two related claims. First, on a

retaliation claim against defendants Schwartz and Adams based on his allegations

that they sanctioned him for filing grievances. Second, against defendants Arndt,

                                             7



       Case 2:18-cv-01822-WED Filed 08/19/20 Page 7 of 15 Document 64
Yeates, Wiersma, and Jess on a claim they failed to intervene and stop the retaliation

he was experiencing.

   3.1. Retaliation Claim Against Schwartz and Adams

      “To prevail on a First Amendment retaliation claim, a plaintiff must establish

three elements. First, he must show he engaged in protected First Amendment

activity. Second, he must show an adverse action was taken against him. Third, he

must show his protected conduct was at least a motivating factor of the adverse

action.” Holleman v. Zatecky, 951 F.3d 873, 878 (7th Cir. 2020). If the plaintiff meets

these three elements the defendants may avoid liability if they can “show that they

would have taken the action despite the bad motive.” Mays v. Springborn, 719 F.3d

631, 635 (7th Cir. 2013). However, “because of both the near inevitability of decisions

and actions by [probation] officials to which [probationers] will take exception and

the ease with which claims of retaliation may be fabricated, courts should examine

prisoners’ claims of retaliation with skepticism and particular care.” Morris v.

Nelson, No. 17-cv-05940, 2020 U.S. Dist. LEXIS 51306, at *17 (N.D. Ill. Mar. 23, 2020)

(quoting Verser v. Smith, No. 14 C 1187, 2017 WL 528381, at *8 (N.D. Ill. Feb. 9,

2017)); see also Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995).

      Schwartz sanctioned Curtis on three occasions: by taking him into custody on

September 10, 2018; by placing him in jail on September 26, 2018; and by placing him

in custody (and subsequently in a residential treatment program) on November 27,

2018. Each time, there were documented rule violations preceding the sanctions.



                                          8



       Case 2:18-cv-01822-WED Filed 08/19/20 Page 8 of 15 Document 64
      Before Schwartz sanctioned Curtis on September 10, 2018, by having him

taken into custody, the following had occurred:

      •     Curtis missed his 4:00 p.m. SoberLink test on September 8, 2018.

      •     When he tested at 4:39 p.m. on September 8, 2018, it was positive for alcohol
            with a BAC of .028.

      •     Curtis tested again at 4:55 p.m., and his BAC was .027.

      •     Curtis then failed to take the next four tests on September 8, 2018.

      When Schwartz decided to sanction Curtis on September 26, 2018, by placing

him jail, the following had previously occurred:

      •     Curtis was approximately 90 minutes late taking his SoberLink test on
            September 23, 2018.

      •     When Curtis took his SoberLink test on September 25, 2018 at 3:58 p.m.,
            he had a positive result with a BAC of .032.

      •     The SoberLink tests he took over the next hour on September 25, 2018 were
            all positive.

      Finally, prior to Schwartz’s decision to sanction Curtis with jail on November

27, 2018 (and subsequently place him in a treatment center), the following had

occurred:

      •     On November 13, 2018, Curtis tested positive on the SoberLink device.

      •     Curtis failed to take his required test at 9:00 p.m. on November 16, 2018.

      •     Curtis was 48 minutes late taking his SoberLink test on November 23,
            2018.

      •     On November 26, 2018, Curtis tested positive at 5:19 p.m. with a BAC of
            .027.



                                            9



       Case 2:18-cv-01822-WED Filed 08/19/20 Page 9 of 15 Document 64
      •   Curtis failed to retest at fifteen-minute intervals on November 26, 2018.
          The next test he took was at 7:09 p.m., and he had a positive result of .009.

      Curtis’s Rules of Supervision prohibited him from consuming or possessing any

alcohol. (ECF No. 40-9 at 5.) Beginning on September 17, 2018, he was also required

to comply with electronic monitoring (i.e., the SoberLink device). (Id. at 7.) Before

each sanction, Curtis violated his Rules of Supervision. These were objective,

nonretaliatory reasons for Schwartz to sanction him.

      In response to the defendants’ summary judgment motion Curtis offers broad

complaints about his supervision. He argues that he was not subject to ACT 100

because only Wisconsin convictions should be considered and one of his OWI

convictions was in Illinois. (ECF Nos. 50 at 2.; 52 at 4) Because he was not subject to

supervision under ACT 100, he argues that he should not have been transferred to a

new agent and should not have been ordered to comply with the SoberLink device.

He disputes the positive test results from the SoberLink device, asserts that he was

not reminded to test again after positive tests (ECF No. 50 at 4), and argues that the

DCC failed to comply with Wis. Admin. Code § DOC 331.03(1) and investigate those

positive tests. (ECF No. 50 at 2.)

      Even if Curtis could prove all of these assertions, it would not lead a reasonable

jury to conclude that the defendants retaliated against him. Actions are not

retaliatory merely because they were mistaken. To prevail on a retaliation claim a

plaintiff must offer more than speculation or a hunch that his protected activity

influenced the sanctions. Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008);


                                          10



       Case 2:18-cv-01822-WED Filed 08/19/20 Page 10 of 15 Document 64
see also Wilson v. Rundle, 774 F. App'x 989, 991 (7th Cir. 2019). It is not enough even

if, in the plaintiff’s view, there could be no explanation for the punitive actions other

than retaliation. Wilson, 774 F. App'x at 991.

      Curtis lacks any personal knowledge of the defendants’ motives, and he has

not pointed to any document, statement, or other proof evidencing a retaliatory

motive. See Springer, 518 F.3d at 484. Undermining Curtis’s speculation of

retaliation is the fact that his violations were based on objective evidence—positive

test results and failures to take tests as required. While Curtis disputes whether the

positive test results meant that he had consumed alcohol and whether he was

reminded to re-test, it is undisputed that Curtis tested positive for alcohol, tested

late, and failed to re-test as required. The fact that the defendants had objective

reasons to conclude that Curtis violated the conditions of his probation, some of which

Curtis admitted (see, e.g., ECF Nos. 48-1 at 87; 51-1 at 75), is inconsistent with his

claim of retaliation. See Morris, 2020 U.S. Dist. LEXIS 51306, at *19-20 (citing

Williams v. Snyder, 367 F. App'x 679, 682 (7th Cir. 2010); Antoine v. Ramos, 497 F.

App'x 631, 634 (7th Cir. 2012); Whitfield v. Snyder, 263 F. App'x 518, 522 (7th Cir.

2008); LaBoy v. Clements, No. 15 CV 10771, 2017 U.S. Dist. LEXIS 106248, 2017 WL

2936705, at *8 (N.D. Ill. July 10, 2017); Harris v. Hodge, No. 3:11-CV-0097, 2016 U.S.

Dist. LEXIS 153459 2016 WL 6581294, at *4 (S.D. Ill. Nov. 4, 2016)). This was not a

situation where ambiguous conduct led to questionable exercises of official discretion.

Rather, it is entirely expected that Curtis’s violations would result in sanctions and



                                           11



       Case 2:18-cv-01822-WED Filed 08/19/20 Page 11 of 15 Document 64
those sanctions would become progressively more severe. See Springer, 518 F.3d at

485 (noting how the alleged retaliatory conduct was entirely normal).

      Curtis’s objective violations resulted in automatic sanctions. In fact, warrants

for SoberLink violations were issued by a central monitoring center rather than by

the supervising agent. (ECF No. 48-1, ¶ 8; 52-1, ¶ 8.) Thus, in at least one instance,

Schwartz did not even know that a warrant had been issued for Curtis’s arrest until

days later. (ECF No. 38, ¶¶ 57-58.)

      Perhaps Curtis could argue that evidence of retaliation could be found in

allegedly suspicious timing or temporal proximity between his protected conduct and

the alleged retaliatory conduct. But such temporal proximity is insufficient to survive

a motion for summary judgment, Springer, 518 F.3d at 485; see also Wilson, 774 F.

App'x at 992 (citing Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th Cir. 2012)); Soto v.

Bertrand, 328 F. App'x 331, 333 (7th Cir. 2009). Any relevance of temporality is

especially diminished here because Curtis was a near constant complainer about one

thing or another. (See, e.g., ECF Nos. 48-1 at 27-40, 51, 53, 55-58, 63-73, 111; 49 at

15-16.) When a plaintiff has a long pattern of filing complaints, it is no surprise that

a sanction will be imposed in proximity to a complaint.

      Finally, plaintiffs often attempt to prove retaliation by presenting evidence of

disparate treatment—evidence that he was treated differently from another offender

who had the same pattern of violations but who did not engage in protected activity.

While this evidence, on its own, is usually insufficient to defeat summary judgment,



                                          12



       Case 2:18-cv-01822-WED Filed 08/19/20 Page 12 of 15 Document 64
Williams, 367 F. App'x at 682, Curtis does not offer even this superficial evidence to

support his claim.

      In sum, Curtis has failed to adduce evidence that could lead a reasonable finder

of fact to conclude that his repeated non-compliance with the conditions of his

probation was a pretext for Schwartz and Adams to retaliate against him.

   3.2. Failure to Intervene Claim Against Arndt, Yeates, Wiersma, and Jess

      An official may be liable under § 1983 for failing to intervene and prevent

another official’s unconstitutional conduct if an official (1) has reason to know that a

fellow official was committing a constitutional violation; and the official “had a

realistic opportunity to intervene to prevent the act from occurring.” Lewis v. Downey,

581 F.3d 467, 472 (7th Cir. 2009). “In order for there to be a failure to intervene, it

logically follows that there must exist an underlying constitutional violation ….”

Harper v. Albert, 400 F.3d 1052, 1064 (7th Cir. 2005).

      Because Schwartz and Adams did not unconstitutionally retaliate against

Curtis, it necessarily follows that Arndt, Yeates, Wiersma, and Jess cannot be liable

for having not intervened. Therefore, the defendants are entitled to summary

judgment on Curtis’s failure to intervene claim.

      IT IS THEREFORE ORDERED that the defendants’ motion for summary

judgment (ECF No. 36) is granted. Curtis’s second amended complaint and this

action are dismissed. The Clerk shall enter judgment accordingly.

      IT IS FURTHER ORDERED that Curtis’s “Motion for Order of Law Library

Services” (ECF No. 31) is moot and dismissed as such.

                                          13



       Case 2:18-cv-01822-WED Filed 08/19/20 Page 13 of 15 Document 64
       IT IS FURTHER ORDERED that Curtis’s “Motion to Set for Trial” (ECF No.

32) is moot and dismissed as such.

       IT IS FURTHER ORDERED that the defendants’ motion for an extension of

time in which to file a reply (ECF No. 53) is moot and dismissed as such.

       IT IS FURTHER ORDERED that Curtis’ “Motion to Screen Complaint”

(ECF No. 56) is terminated for administrative purposes. The document is captioned

with case number 19-CV-417, another lawsuit Curtis has pending in this district. The

Clerk’s Office incorrectly filed it in this matter. The Clerk’s Office shall refile it in

case number 19-CV-417.

       IT IS FURTHER ORDERED that Curtis’s “Motion for Request to Commence

Criminal Proceedings” (ECF No. 61) is denied. The court has no authority to grant

the plaintiff the relief he seeks.

       This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment (60 days if one of the

parties is, for example, the United States, a United States agency, or a United States

officer or employee sued in an official capacity). See Federal Rule of Appellate

Procedure 3, 4. This court may extend this deadline if a party timely requests an

extension and shows good cause or excusable neglect for not being able to meet the

30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

                                           14



       Case 2:18-cv-01822-WED Filed 08/19/20 Page 14 of 15 Document 64
under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated at Milwaukee, Wisconsin this 19th day of August, 2020.



                                                   _________________________
                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge




                                           15



       Case 2:18-cv-01822-WED Filed 08/19/20 Page 15 of 15 Document 64
